TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-09-00101-CR


Jose Alfredo Rivera, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. CR2008-331, HONORABLE GARY L. STEEL, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant Jose Alfredo Rivera filed his notice of appeal on February 20, 2009.  The
clerk's record was filed on March 31, and the reporter's record was filed on June 9, making
appellant's brief due July 9.  On July 21, we sent appellant's appointed counsel notice that the brief
was overdue, and on October 7, after counsel failed to file a brief or respond to our communications,
we issued an order requiring counsel to file appellant's brief by October 30, stating that if a brief was
not filed, we would abate the cause and refer it to the trial court for a hearing pursuant to rule 38.8
of the rules of appellate procedure.  See Tex. R. App. P. 38.8(b).  On November 2, counsel finally
responded to our order, recognizing that the brief was late, explaining that he had been overwhelmed
by other matters, and asking for a twenty-day extension of time.  We will grant this extension, giving
counsel until November 24 to file the brief, but no further extensions will be granted and if the brief
is not timely filed, we will refer the cause to the trial court for a hearing under rule 38.8. 

Before Justices Patterson, Puryear and Pemberton
Filed:   November 20, 2009
Do Not Publish